DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
All pending claims 1-5, 7, 8, 10-14, 16-18 and 20 filed April 20, 2021 were examined in this final office action necessitated by amendment.
Response to Arguments
Applicant’s arguments, see remarks filed April 20, 2021 with respect to the rejections of claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made necessitated by amendment. Leppanen would have taught Gupta-Rangan the use of configuring LIDAR (a type or laser scanner) to determine spacing data necessary to populate a 3D map of a space populated with owned IoT devices. Please note: As claimed, the IoT device comprises a laser sensor configured to measure one or more of a size and spacing 



Applicant’s patent counsel is welcome to schedule a telephonic interview.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 8, 10-14, 16-18 and 20 are rejected under 35 USC 103 as being unpatentable over Gupta, US 2015/0019342 (IDS filed February 27, 2019), in view of Leppanen et al., US 2016/0239585 “Leppanen,” and Rangan et al., US 2017/0345079 “Rangan.” 
In Gupta, see at least:
Regarding claim 1: A computer-implemented method comprising:
[0008] The disclosure generally relates to a recommendation engine that may monitor, aggregate, filter, and otherwise process relevant information associated with a user's Internet of Things (IoT) environment to provide personal and context-aware recommendations based on relevant real-time knowledge about various IoT devices and other items in the IoT environment.  For example, the recommendation engine may generate the recommendations based on ranked associations between the user and the various items in the IoT environment, which may be determined from profiles, states, usage patterns, proximities, and other contextually relevant information about the IoT environment.  Furthermore, the recommendations may be uploaded to a recommendation data server, shared with friends, or 
[0017] According to one exemplary aspect, a recommendation engine implementing one or more features described in further detail above may perform a method for providing personalized recommendations that comprises, among other things, collecting information associated with a user environment that includes one or more IoT devices, wherein the collected information includes usage information associated with the one or more IoT devices in the user environment (e.g., device profiles, device states, user profiles, device usage patterns, user proximities, times, locations, or other information having contextual relevance to the user environment), constructing a profile associated with the user based at least in part on the usage information associated with the one or more IoT devices, and recommending an item (e.g., an activity, an event, a product, a service, etc.) to the user based at least in part on the collected information associated with the user environment and the constructed profile associated with the user.  Furthermore, in one embodiment, the user environment may comprise a personal space (e.g., a room) and the method may further comprise assigning a theme to the personal space based at least in part on the collected information associated with the one or more IoT devices in the personal space (e.g., a decor of the room), wherein recommending the item to the user collected information associated with the one or more IoT devices in the personal space and any user input defining unconnected items in the personal space.  The theme may then be assigned to the personal space in response to determining that the inventory associated with the personal space satisfies one or more rules associated with the assigned theme, or the theme assigned to the personal space may alternatively be defined or augmented in response to determining that the inventory associated with the personal space does not satisfy one or more rules associated with any predefined themes. 
[0018] According to another exemplary aspect, the collected information associated with the user environment may include, among other things, profile information associated with the one or more IoT devices, and the method may further comprise detecting frequent proximity between the user and one or more IoT devices among the IoT devices and associating at least one of the IoT devices with the user based at least in part on the profile information associated with the one or more IoT devices and the detected proximity.  
[0037] As used herein, the term "Internet of Things device" (or "IoT device") may refer to any object (e.g., an appliance, a sensor, etc.) that has an addressable interface (e.g., an Internet protocol (IP) address, a Bluetooth identifier (ID), a near-field communication (NFC) ID, etc.) and can transmit information to one or more other devices over a wired or wireless connection.  An IoT device may have a passive communication interface, such as a quick response (QR) code, a radio-frequency identification (RFID) tag, an NFC tag, or the like, or an active communication interface, such as a modem, a transceiver, a transmitter-receiver, or the like.  An IoT device can have a particular set of attributes (e.g., a device state or status, such as whether the IoT device is on or off, open or closed, idle or active, available for task execution or busy, and so on, a cooling or heating function, an environmental monitoring or recording function, a light-emitting function, a sound-emitting function, etc.) that can be embedded in and/or controlled/monitored by a central processing unit (CPU), microprocessor, ASIC, or the like, and configured for connection to an IoT network such as a local ad-hoc network or the Internet.  For example, IoT devices may include, but are not limited to, refrigerators, toasters, ovens, microwaves, grills, rice cookers, juicers, freezers, dishwashers, dishes, hand tools, clothes washers, clothes dryers, water heaters, furnaces, air conditioners, thermostats, televisions, light fixtures, vacuum cleaners, sprinklers, electricity meters, gas meters, photo frames, watches, clocks, fans, speakers, faucets, etc., so long as the devices are equipped with an addressable active and/or passive communications interface for communicating with the IoT network.  IoT devices may also include cell phones, desktop computers, laptop computers, tablet computers, personal digital assistants (PDAs), etc. Accordingly, the IoT network may be comprised of a combination of "legacy" Internet-accessible devices (e.g., laptop or desktop computers, cell phones, etc.) in addition to devices that do not typically have Internet-connectivity (e.g., dishwashers, etc.).
registering a plurality of Intemet-of-Things (IoT) devices;
[0092] In particular, the recommendation engine may generally assign the themes or classifications in response to receiving user inputs to define one or more personal spaces in the IoT environment and/or one or more groups to define IoT inventories within the defined personal spaces at block 620.  For example, in one embodiment, the user inputs received at block 620 to define the personal spaces may indicate that the IoT environment includes a house in addition to a kitchen, family room, master bedroom, or other suitable areas within the house.  Furthermore, in one embodiment, the user inputs received at block 620 may indicate one or more separate groups that define IoT inventories within the various personal spaces that are defined at block 620, which may be especially useful if the user IoT environment includes multiple personal spaces that may have separate and/or overlapping IoT inventories.  For example, in one embodiment, the groups defined at block 620 may include all appliances located in the kitchen within a "kitchen appliances" group, all appliances located in the house within a "household appliances" group (e.g., everything in the "kitchen appliances" group in addition to a washer and dryer located in a laundry room, an extra refrigerator that the user may keep in a garage, etc.), and so on. 
receiving sensor data from the plurality of IoT devices, the sensor data being associated with a plurality of owned objects in a vicinity of the plurality of IoT devices;
[0080] More particularly, in one exemplary embodiment, the personal context aware recommendation engine 510 can be developed utilizing real-time information from the user IoT environment 500, wherein the real-time information may include device profiles, device states, user profiles (e.g., collected from IoT devices 520 such as mobile phones and tablet computers in addition to online sites where users have accounts such as Facebook, Twitter, Amazon, etc.), and device usage patterns, and other relevant information that the recommendation engine 510 may fetch or otherwise obtain from one or more IoT devices 520 in the IoT environment 500 around the user.
[0093] … In particular, in one embodiment, a user may scan QR codes or barcodes located on the unconnected items, obtain other suitable information to identify the unconnected items (e.g., via a mobile phone application that can capture an image corresponding to an unconnected item and perform some recognition technique to identify the unconnected item), manually input information to identify the unconnected items, or use any other appropriate mechanism to specify details associated with the unconnected items and the personal space(s) to which the unconnected items belong.  For example, the QR code located on a sofa may provide details relating to the style, size, model, or other characteristics associated therewith, or the user may manually specify the style, size, model, or other characteristics associated therewith, and so on. 
creating an owned object registry based on the sensor data, the owned object registry comprising physical attributes of each of the plurality of owned objects and spacing data for each of the plurality of owned objects with respect to the plurality of owned objects;
Rejection is based in part upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Gupta-Leppanen.
In Gupta, see at least:
[0011] … For example, in one embodiment, a personal space in the IoT environment may comprise a kitchen, and the recommendation engine may assign a "stainless steel" theme or classification to the kitchen based on the kitchen including all stainless steel appliances or more stainless steel appliances than any other type. As such, the theme or classification assigned to the personal space can be used to make contextually relevant recommendations to a user interested in buying other appliances, kitchen furniture, or other kitchen items.
[0037] As used herein, the term "Internet of Things device" (or "IoT device") may refer to any object (e.g., an appliance, a sensor, etc.) that has an addressable interface (e.g., an Internet protocol (IP) address, a Bluetooth identifier (ID), a near-field communication (NFC) ID, etc.) and can transmit information to one or more other devices over a wired or wireless connection. An IoT device may have a passive communication interface, such as a quick response (QR) code, a radio-frequency identification (RFID) tag, an NFC tag, or the like, or an active communication interface, such as a modem, a transceiver, a transmitter-receiver, or the like. An IoT device can have a particular set of attributes (e.g., a device state or status, such as whether the IoT device is on or off, open or closed, idle or active, available for task execution or busy, and so on, a cooling or heating function, an environmental monitoring or recording function, a light-emitting function, a sound-emitting function, etc.) that can be embedded in and/or controlled/monitored by a central processing unit (CPU), microprocessor, ASIC, or the like, and configured for connection to an IoT network such as a local ad-hoc network or the Internet. For example, IoT devices may include, but are not limited to, refrigerators, toasters, ovens, microwaves, grills, rice cookers, juicers, freezers, dishwashers, dishes, hand tools, clothes washers, clothes dryers, water heaters, furnaces, air conditioners, thermostats, televisions, light fixtures, vacuum cleaners, sprinklers, electricity meters, gas meters, photo frames, watches, clocks, fans, speakers, faucets, etc., so long as the devices are equipped with an addressable active and/or passive communications interface for communicating with the IoT network. IoT devices may also include cell phones, desktop computers, laptop computers, tablet computers, personal digital assistants (PDAs), etc. Accordingly, the IoT network may be comprised of a combination of "legacy" Internet-accessible devices (e.g., laptop or desktop computers, cell phones, etc.) in addition to devices that do not typically have Internet-connectivity (e.g., dishwashers, etc.). 
 [0050] Although the foregoing describes the passive IoT devices 105 as having some form of RFID tag or barcode communication interfaces, the passive IoT devices 105 may include one or more devices or other physical objects that do not have such communication capabilities.  For example, certain IoT devices may have appropriate scanner or reader mechanisms that can detect shapes, sizes, colors, and/or other observable features associated with the passive IoT devices 105 to identify the passive IoT devices 105.  In this manner, any suitable physical object may communicate its identity and attributes and become part of the wireless communication system 100B and be observed, monitored, controlled, or otherwise managed with the supervisor device 130.  Further, passive IoT devices 105 may be coupled to or otherwise made part of the wireless communications system 100A in FIG. 1A and observed, monitored, controlled, or otherwise managed in a substantially similar manner. 
Although Gupta mentions an IoT device configured to measure shapes and sizes of owned devices, e.g. home appliances, Gupta does not expressly mention an IoT device comprises a laser sensor configured to measure one or more of a spacing of the plurality of owned objects. Leppanen on the other hand would have taught Gupta an IoT device configured to measure one or more spacing of the plurality of owned objects.
In Leppanen, see at least:
[0002] Modern building automation, such as home or factory automation, may involve a plurality of uniquely identifiable devices, such as IoT (Internet of Things) devices. IoT devices are uniquely identifiable embedded computing devices, which are provided with an IP address and are interconnectable within the existing Internet infrastructure.
[0038] The Internet of Things (IoT) may be defined, for example, as an interconnection of uniquely identifiable embedded computing devices within the existing Internet infrastructure. The convergence of various technologies has and will enable many fields of embedded systems, such as wireless sensor networks, control systems, home/building automation, etc. to be included the Internet of Things (IoT). In order to utilize Internet IoT devices are provided with an IP address as a unique identifier. IoT devices may be provided with a radio transmitter, such as WLAN or Bluetooth transmitter or a RFID tag. Alternatively, IoT devices may have access to an IP-based network via a wired network, such as an Ethernet-based network or a power-line connection (PLC).
[0040] Considering, for example, a home automation related task of localizing uniquely identifiable devices, such as various home entertainment equipment, to correct places on a 3D model of a person's house. A 3D model of a room, for example, may be obtained using any known technology, such as Structure-From-Motion. It is also possible to obtain relative positions between IoT devices using Bluetooth positioning, for example. However, it is not a trivial task to match the relative positions of the IoT devices to the 3D map of the room. The uniquely identifiable devices and their corresponding objects in the 3D model need to be visually recognized, but it is computationally very intensive to search all devices in a brute force manner, i.e. perform image matching for every device and for every keyframe of a video used for creating the 3D model.
[0056] Naturally, any other method for generating 3D models may be used herein. For example, 3D geometry can also be measured more directly with Light Detection And Ranging (LiDAR) method, where distances are measured by illuminating an object with a laser beam (e.g. ultraviolet, visible, or near-infrared light) and analyzing the reflected light. The resulting data is stored as point clouds. Another method is based on infrared time-of-flight imaging, such as in Microsoft® Kinect. In certain occasions, such as when generating a 3D model about a room, rather simple tools may be used for creating 3D models, such as software typically used for interior design.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of using an IoT device configured with a laser scanner that develops a 3D spatial model of owned objects in an environment (e.g. IoT devices in a room, building etc.) as taught by Leppanen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Leppanen to the teachings of Gupta would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
determining, based on monitoring of a user’s interactions with a website, an object of interest;
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Gupta-Leppanen.
In Gupta-Leppanen, see at least:
[Gupta: 0010] … and in certain cases, rankings for the same item may differ from one user to another based on usage patterns, proximities, or other relevant factors (e.g., a surround system may have a higher ranking when associated with a father that uses the surround system frequently and a lower ranking when associated with a mother that uses the surround system infrequently). 
 [Gupta: 0018] According to another exemplary aspect, the collected information associated with the user environment may include, among other things, profile information associated with the one or more IoT devices, and the method may further comprise detecting frequent proximity between the user and one or more IoT devices among the IoT devices and associating at least one of the IoT devices with the user based at least in part on the profile information associated with the one or more IoT devices and the detected proximity. 
[Gupta: 0097] …  Additionally, in one embodiment, the recommendation engine may further assign rankings to differentiate multiple IoT devices that have the same or substantially similar user associations at block 730.  For example, different IoT devices having a similar type can be ranked, different modes in which multi-use IoT devices can be used or otherwise operated can be ranked, and IoT devices having different types or classifications can be ranked.  In one embodiment, the rankings may be determined from device usage patterns and respective functionalities that the devices provide, and certain rankings may be common to all users, specific to certain users, and/or differ from one user context to another based on usage patterns, proximities, or other relevant factors.  In one embodiment, the recommendation data server may further enable the user to provide one or more user inputs that define, classify, or otherwise characterize passive devices in the IoT environment that do not have communication capabilities or are otherwise not connected to the IoT network and/or input additional details about personal spaces or other aspects within the IoT environment at block 730 (e.g., as described above in connection with blocks 620 and 640 in FIG. 6), wherein the user inputs may be further used to form or refine the ranked associations at block 720. 
Please note: Rankings based upon usage pattern of owned objects represent a degree of interest in owned object.
determining a degree of suitability between the object of interest and one or more of the plurality of owned objects based on the owned object registry; and
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Gupta-Leppanen.
In Gupta-Leppanen, see at least:
[Gupta: 0018] Additionally, in one exemplary use case, the one or more IoT devices may be ranked according to an importance to the user based at least in part on the usage information, wherein the one or more IoT devices are ranked, wherein the item may be recommended to the user based further in part on the rankings associated with the one or more IoT devices.  In another exemplary use case, the environment may comprise a residence and the collected information may comprise floor plan information and current decor information associated with the residence, wherein the item may be recommended to the user in response to a search for furnishing to purchase for the residence such that the recommended item may include one or more furnishing items that are concurrently compatible with the floor plan information, the current decor information, and a likely furnishing preference determined from the profile associated with the user. 
[Gupta: 0082] In one embodiment, the association and ranking module 512 may further assign rankings to differentiate multiple IoT devices 520 that have the same or substantially similar user associations, wherein the recommendation engine 510 may then use the rankings to provide the recommendations 580 to the user.  For example, different IoT devices 520 having a similar type can be ranked (e.g., different shows may be ranked differently based on usage), different modes in which multi-use IoT devices 520 can be used or otherwise operated can be ranked (e.g., in a combination microwave-oven device, the microwave usage mode may be ranked higher than the oven usage mode based on usage frequency), and IoT devices 520 having different types or classifications can be ranked (e.g., certain prescription refills may have higher rankings than red wine that needs to be re-stocked).  
[Gupta: 0083] According to another exemplary aspect, the recommendation engine 510 may include a theme module 514 configured to characterize or otherwise classify a personal space in the user IoT environment 500 (e.g., a home, car, office, etc.) based on information collected and processed from certain IoT devices 520 present in that personal space.  For example, in one embodiment, a personal space in the IoT environment 500 may comprise a kitchen, and the recommendation engine 510 may assign a "stainless steel" theme or classification to the kitchen based on the kitchen including all stainless steel appliances or more stainless steel appliances than any other type.  As such, the theme or classification assigned to the personal space can be used to make contextually relevant recommendations 580 to a user interested in buying other appliances, kitchen furniture, or other kitchen items (e.g., recommending a stainless steel faucet to match the installed appliances).
Please note: Contextually relevant recommendations to the user based upon user’s degree of interest in owned objects, i.e. rankings, convey a degree of suitability. For example, the stainless steel faucet that matches stainless steel appliance is suitable.
transmitting a notification of the degree of suitability to a user device for display.
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Gupta-Leppanen.
In Gupta-Leppanen, see at least:
[Gupta: 0083] … As such, the theme or classification assigned to the personal space can be used to make contextually relevant recommendations 580 to a user interested in buying other appliances, kitchen furniture, or other kitchen items (e.g., recommending a stainless steel faucet to match the installed appliances).
[Gupta: 0085] … Another exemplary use case may include providing a recipe recommendation 580 on a screen associated with an IoT television device 520 …
removing data associated with one of the plurality of owned objects from the owned object registry based on a user input received from an input device of the user device.
Rejection is based upon the teachings applied to claim 1 in part by Gupta-Leppanen regarding user input via physical removal of detected objects resulting in removing data associated with the removed object, and further taught and/or suggested by Gupta-Leppanen and Rangan.
Additionally in Gupta-Leppanen, see at least.
[Gupta: 0014] … Furthermore, in one embodiment, the n-tuple information may further include user profiles (e.g., user-specific profiles, multi-user profiles, etc.), analytics data that the IoT devices may generate and provide to the recommendation engine, and/or user inputs that define, classify, or otherwise characterize passive devices that do not have communication capabilities and/or devices that are otherwise not connected to the IoT network (e.g., information about passive devices may be obtained via quick response codes).
[Gupta: 0049] … the coffee cup and/or the container of orange juice passive IoT devices 105 have been added or removed.  In response to the cabinet IoT device detecting the removal of the coffee cup passive IoT device 105 and the refrigerator IoT device 116 detecting the removal of the container of orange juice passive IoT device, the supervisor device 130 may receive one or more signals that relate to the activities detected at the cabinet IoT device and the refrigerator IoT device 116.  The supervisor device 130 may then infer that a user is drinking orange juice from the coffee cup and/or likes to drink orange juice from a coffee cup. Please note: User input, i.e. removing coffee cup, results in the detecting the removal from the IoT kitchen environment.
[Gupta: 0072] Referring to FIG. 3, the communication device 300 further optionally includes logic configured to receive local user input 325.  In an example, the logic configured to receive local user input 325 can include at least a user input device and associated hardware.  For example, the user input device can include buttons, a touchscreen display, a keyboard, a camera, an audio input device (e.g., a microphone or a port that can carry audio information such as a microphone jack, etc.), and/or any other device by which information can be received from a user or operator of the communication device 300.  For example, if the communication device 300 corresponds to the IoT device 200A as shown in FIG. 2A and/or the passive IoT device 200B as shown in FIG. 2B, the logic configured to receive local user input 325 can include the buttons 222, 224A, and 224B, the display 226 (if a touchscreen), etc. In a further example, the logic configured to receive local user input 325 can be omitted for certain communication devices, such as network communication devices that do not have a local user (e.g., network switches or routers, remote servers, etc.).  The logic configured to receive local user input 325 can also include software that, when executed, permits the associated hardware of the logic configured to receive local user input 325 to perform its input reception function(s).  However, the logic configured to receive local user input 325 does not correspond to software alone, and the logic configured to receive local user input 325 relies at least in part upon hardware to achieve its functionality. 
Although Gupta-Leppanen do not expressly mention removing owned objects from the owned object registry based on a user input received from an input device of the user device, Rangan on the other hand would have taught Gupta-Leppanen techniques for removing objects and object data from an inventory of objects.
In Rangan, see at least:
[0002] The proliferation of broadband networks and lowering costs of electronic components lead to the evolution of the Internet of Things (IoT).  IoT represents a concept where everyday objects such as appliances, vehicles, security devices and the like are connected to the internet and are able to exchange data.  The data can be collected from various components of the everyday objects such as sensors, measuring instruments, actuators, software and the like.  The data thus exchanged facilitates real-time analytics whereby the objects can be controlled or actions can be executed based on the exchanged data.  Connecting everyday objects to the internet permits the objects to be something more than merely functional structures.  IoT concepts lead to development of technologies such as driverless cars, smart home systems, and the like.  For example, a car connected to the internet can monitor its speed data and adjust its speed according to a regulated speed limit.  In addition to controlling systems in real-time, the enormous amount of data collected from systems implementing the IoT can be mined for determining long-term behavioral trends in systems and users who employ the systems.
[0028] An IOIT (Internet of Interactive Things) platform connects users to various smart appliances and businesses via a dynamically updateable IOIT user interface (UI) such as an `app` or a web interface which is configured to record `end-to-end` information from smart appliances regarding products of interest to the manufacturers of the products.  An IOIT server which forms a part of the IOIT platform can receive information from the various smart appliances and provides the backend support for the IOIT UI that allows users to interact with the IOIT platform.  The IOIT UI includes functionality for executing different tasks such as but not limited to, receiving information regarding products which the user may record under a respective user profile, identifying the products from the information and allowing the user to carry out various actions in relation to the products.  The information can be received by the IOIT server automatically from the smart appliances that are communicatively coupled with the IOIT platform.  In one example, the information can include a push notification from a smart appliance regarding the need for replenishing a product contained in the smart appliance that will soon be exhausted.  In another example, the product information is received manually in the form of scanned data that is obtain
[0054] Fig. 3 is a block diagram … However, the product list 302 may also be indirectly edited by a user when the user elects to discontinue use of a product.  The product may be explicitly deleted by the user from the shopping list 170 or the user may stop purchasing the product.  When the user discontinues the use of a product and does not purchase is for a certain predetermined time period, the product monitor 128 may be configured to delete is from the products list 302. 
[0055] When the user associated with the user profile 160 initially enters the products to be monitored for usage, they are arranged in the products list 302.  New products may be explicitly added by the user either via keying in the product IDs, scanning the bar codes or QR codes or configuring the smart appliances 142 and 144 to push notifications to the IOIT server 110 when the corresponding products are about to be exhausted.  New products may also be automatically added when the user purchases a product.  In case the user does not wish the usage of a product to be monitored, the user can delete the product from the product list 302 via a widget on the IOIT UI 150. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of deleting a product from the product list so that the product will no longer be monitored as taught by Rangan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Rangan to the teachings of Gupta-Leppanen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. Stated in other words, the system and methods of Gupta-Leppanen and Rangan would have detected the physical removal of an object by the user and/or the removal of the object by the user via user input to the system resulting in object data removal.
wherein at least one of the plurality of IoT devices comprises a laser sensor configured to measure one or more of a size and spacing of the plurality of owned objects.
Rejection is based upon the teachings and rationale applied to claim as taught and/or suggested by Gupta-Leppanen and Rangan. Please note: As claimed, the IoT device comprise a laser sensor configured to measure one or more of a size and spacing of the plurality of owned objects. This final step does not actively engage in taking measurements.
Regarding claim 2: Rejection is based upon the teachings and rationale applied to claim 1 regarding physical attributes in Gupta-Leppanen and Rangan: [Gupta: 0050].
Regarding claim 3: Rejection is based upon the teachings and rationale applied to claim 1. In Gupta-Leppanen and Rangan, please see above example in Gupta where the system recommends a stainless steel faucet to match stainless steel appliances in the user’s kitchen.
Regarding claim 4: Rejection is based upon the teachings and rationale applied to claim 1. In Gupta-Leppanen and Rangan, see Gupta regarding “how well… [0018] … wherein the item may be recommended to the user in response to a search for furnishing to purchase for the residence such that the recommended item may include one or more furnishing items that are concurrently compatible with the floor plan information, the current decor information, and a likely furnishing preference determined from the profile associated with the user. 
Regarding claim 5: Rejection is based upon the teachings and rationale applied to claim 1. In Gupta-Leppanen and Rangan, see Gupta regarding plurality of alternative objects recommendations, [0085]; Fig. 5B (585).
Regarding claim 7: Rejection is based upon the teachings and rationale applied to claim 1. 
Regarding claim 8: Rejection is based upon the teachings and rationale applied to claim 1. In Gupta-Leppanen and Rangan, see Gupta regarding intermittent data collection, [0097] … periodically collects from the IoT devices.
Regarding claim 10: Rejection is based upon the teachings and rationale applied to claim 1. In Gupta-Leppanen and Rangan, see Gupta regarding user’s search for an object of interest, [0018] … wherein the item may be recommended to the user in response to a search for furnishing to purchase for the residence such that the recommended item may include one or more furnishing items that are concurrently compatible with the floor plan information, the current decor information, and a likely furnishing preference determined from the profile associated with the user.
Regarding claims 11-14, 16-18 and 20: Rejections are based upon the teachings and rationale applied to claim 1 and dependents of claim 1 reciting similar subject matter.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0208181 (Rowell et al.) July 4, 2019, discloses: [0042] The sensor 104 may also include a depth sensor. In some embodiments, the depth sensor determines depth using structured light, such as a speckle pattern of infrared laser light. For example, the depth sensor may include the PrimeSense depth sensor. In another embodiment, the depth sensor determines depth using or time-of-flight technology that determines depth based on the time it takes a light signal to travel between the camera and a subject. The depth sensor may be used to determine a depth map, object distance, or other depth information.
US 2020/0099544 (Dickens et al.) March 26, 2003, discloses: [0084] As shown in FIG. 5, method 500 may initiate with operation 502, where a plurality of components to be implemented within a site are identified. In one embodiment, the plurality of components may include components having details determined utilizing the location of the plurality of components and the characteristics of the site. In another embodiment, the plurality of components may include a plurality of network devices, a plurality of home automation devices, a plurality of IoT-connected devices, etc. In yet another embodiment, the site may include one or more buildings, one or more rooms within a building (e.g., rooms within a home), etc. [0132] In one embodiment, an application may be initiated within a mobile device (e.g., mobile telephone, a tablet device, etc.). Room measurements may be taken for each of the rooms in the site in which one or more components are to be implemented. The measurements may be obtained via a laser distance measurement system. For example, the laser distance measurer could be built into the mobile device or physically coupled to the mobile device. In another example, the laser distance measurer could communicate with the mobile device via a wireless protocol.
US 2021/0081343 (Suzuki et al.) March 18, 2021, discloses: [0061] The camera 310 is an imaging device, such as an RGB camera, that includes a lens system, a driving system, and an imaging element and captures an image (still image or moving image). The depth sensor 320 is a device that acquires depth information of an infrared distance measuring device, ultrasonic distance measuring device, laser imaging detection and ranging (LiDAR), stereo camera, or the like. The microphone 330 is a device that collects surrounding sounds and outputs voice data converted into digital signals via an amplifier and an analog digital converter (ADC). The microphone 330 may have an array microphone.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        July 22, 2021